Citation Nr: 9918830	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a digestive system 
condition, characterized by diarrhea and frequency of daily 
bowel movements, due to undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
characterized by a rash and topical skin lesions of the chest 
and left shoulder, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968, and also from November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims of entitlement to service 
connection for a digestive system condition and a skin 
condition due to undiagnosed illness.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, from 
January 9, 1991, to May 19, 1991; his claims concerning 
service connection for gastrointestinal symptoms and 
dermatological symptoms, all as manifestations of an 
undiagnosed illness, are plausible.

2.  The veteran's current gastrointestinal symptoms, 
characterized by diarrhea and frequency of daily bowel 
movements, have been attributed to diagnoses of irritable 
bowel syndrome and lactose intolerance.

3.  The veteran's dermatological symptoms, characterized by a 
rash and topical skin lesions of the chest and left shoulder, 
have been attributed to diagnoses of basal cell epithelioma, 
basal cell carcinoma, and actinic keratosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for gastrointestinal 
symptoms, characterized by diarrhea and frequency of daily 
bowel movements, as manifestations of an undiagnosed illness 
under the provisions of 38 U.S.C.A. §§ 1117 (West 1991 & 
Supp. 1999) have not been met.  38 U.S.C.A. § 1117, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1998).

2.  The criteria for service connection for dermatological 
symptoms, characterized by a rash and topical skin lesions of 
the chest and left shoulder, as manifestations of an 
undiagnosed illness under the provisions of 38 U.S.C.A. §§ 
1117 (West 1991 & Supp. 1999) have not been met.  38 U.S.C.A. 
§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his first period 
of military service, from August 1965 to August 1968, show 
that at his May 1965 enlistment examination, prior to entry 
into active duty, his abdomen, viscera and skin.  On his 
medical history report he denied having any skin diseases or 
problems with his digestive system.  Medical reports from 
this period of service do not show treatment for any 
complaints relating to his skin or digestive system.  On 
separation examination in August 1968, his skin and digestive 
system were normal, and he denied having any medical history 
relating to skin diseases or gastrointestinal problems.  His 
DD214 Form shows that he was a combat veteran of the Vietnam 
War, and that his military decorations included the Combat 
Infantryman Badge, the Bronze Star Medal, and the Air Medal.

The report of a June 1969 VA compensation examination shows 
that the veteran had no skin or gastrointestinal complaints.  
On clinical evaluation, he was found to have normal skin and 
a normal digestive system.

The veteran's service records show that he served with the 
Army National Guard. Medical records from his National Guard 
service show normal findings on clinical evaluation of his 
skin and digestive system during quadrennial medical 
examinations conducted in January 1982, September 1986, and 
July 1990.  The veteran denied having skin disease or 
gastrointestinal problems on all medical history 
questionnaires accompanying these examinations.  In November 
1990, the veteran's National Guard unit was mobilized for 
active duty in support of Operation Desert Shield/Desert 
Storm.  His service records show that he served in the 
Southwest Asia Theater of Operations from January 9, 1991 to 
May 19, 1991.  Medical records from this period do not show 
treatment for any skin problems or gastrointestinal 
complaints.  In April 1991, he was medically examined for 
demobilization and release from active duty.  The report of 
this examination shows that he had normal skin and a normal 
abdomen and viscera, though with the notation that he had 
reported having chronic indigestion prior to deployment to 
Southwest Asia, which he self-treated with nonprescription 
antacid tablets.  The veteran reported having back pain, a 
chronic cough, sleep problems, and sinus problems during 
Southwest Asia service, but he denied having skin disease, 
frequent indigestion, and stomach, liver, or intestinal 
trouble on the medical history questionnaire which 
accompanied the April 1991 examination.  (Each of the medical 
history questionnaires which accompanied the aforementioned 
National Guard examinations show that the veteran 
acknowledged having piles or rectal disease, though 
examination of his anus and rectum was normal on each 
evaluation.)  On an April 1991 Southwest Asia demobilization 
medical evaluation questionnaire the veteran checked the box 
for "No" in response to the question, "Do you have stomach 
or belly pain, nausea, diarrhea, or bloody bowel movements?"  
In response to the question, "Do you have any rash, skin 
infection, or sores?" the veteran did not check either box 
for "Yes" or "No."  He was released from active duty in 
June 1991.

In May 1994, the veteran filed a claim for service connection 
for a skin rash of his chest and left shoulder, and for 
irritable bowel syndrome with chronic diarrhea.  

The report of a VA Persian Gulf Registry examination, which 
was conducted in October 1993, shows that the veteran 
reported a history of a 3-week bout of diarrhea in June 1991, 
while he was still in Kuwait prior to his return to the 
United States, and that afterwards he was asymptomatic until 
around August - September 1991 when he developed recurrent 
abdominal discomfort and cramps after eating food, followed 
by a bowel movement approximately 1 to 1 1/2 hours later.  He 
described having solid stools 4 - 5 times per day with 
associated mucus but no blood, looseness of stool, or black 
stools.  He reported that his weight was stable at 150 
pounds.  He also complained of a history of skin rash on his 
left upper chest since March 1991, which he believed was 
spreading.  On clinical examination, he was noted to have an 
irregular area of skin over his left shoulder which was 
described as an erythematous, scaly lesion measuring 2 
centimeters.  The summary statement of the Persian Gulf 
Registry examination, dated in October 1993, shows that the 
veteran's medical problems included irritable bowels, 
abdominal cramps and bloating, and lactose intolerance 
ongoing from August 1991, and a left upper chest and shoulder 
rash in March 1991.  The provisional diagnoses shown in the 
Persian Gulf Registry examination report were history of 
abdominal bloating and cramps and history of frequent solid 
stools with mucus, history of probable lactose intolerance, 
and history of skin rash of the left shoulder, rule out 
psoriasis.

VA medical records dated in 1994 show that the veteran was 
treated on several occasions that year for gastrointestinal 
complaints manifest by abdominal discomfort, cramping, gas, 
bloating, frequent postprandial bowel movements, weight loss, 
and frequent diarrhea.  At the time of these treatments, the 
treating physicians were not able to attribute the veteran's 
symptoms to any one specific diagnosis.  The diagnoses 
accompanying these treatments were varied and included 
Persian Gulf Syndrome with possible gastroenteritis, 
irritable bowel syndrome, irritable bowel disease of 
neoplastic origin, rule out leishmaniasis, rule out irritable 
bowel disease, and rule out malabsorption. 

In two written lay witness statements, both dated in May 
1995, the witnesses reported that they served with the 
veteran in Southwest Asia and personally observed that at 
some time in April 1991, while stationed in Saudi Arabia, the 
veteran developed recurrent diarrhea and skin rashes.  One 
witness reported that the rash affected the veteran's 
shoulder and chest area.  The other witness reported that 
since his return from deployment in Southwest Asia, the 
veteran continued to suffer from chronic diarrhea and 
recurring skin rashes on his chest.

The report of a July 1995 VA psychiatric examination for 
post-traumatic stress disorder (PTSD) contains a brief 
statement that "(the veteran) first came to the (VA medical 
facility) in 1991 for complaints of irritable bowel syndrome 
which he understands is related to his nervous condition.  
The veteran was diagnosed with PSTD with depressive features, 
but no further discussion of a gastrointestinal problem is 
contained in the report.

An August 1995 RO decision shows that the veteran is 
currently service-connected for defective hearing, chronic 
low back strain, residuals of a left pelvis fracture, 
malaria, and PTSD.  

In the veteran's substantive appeal, which was written and 
signed on a VA Form 
1-9 and timely received by VA in August 1995, he reported 
that he had been noted by a treating physician, identified as 
"Dr. Griswold," to have had a rash during medical 
examination at Fort Indian Town Gap, Pennsylvania, on May 21, 
1991.  

VA medical reports, dated from 1993 to 1996, show that that 
the veteran was treated for gastrointestinal complaints and 
skin complaints.  In this collection of treatment summaries 
are reports dated in 1994 which show that the veteran was 
described as a "Patient with Persian Gulf syndrome with skin 
rash and diarrhea."  Skin scars were observed about his left 
shoulder and right chest.  Also included in the record is the 
report of a June 1994 radiographic study of his upper 
gastrointestinal tract which yielded normal findings 
regarding his esophagus, stomach, duodenum, and small 
intestine.  These aforementioned reports show that the 
veteran reported having a history of diarrhea since service 
in Southwest Asia, and diagnoses of Persian Gulf syndrome 
with irritable bowel syndrome features, rule out visceral 
leishmaniasis, rule out irritable bowel disease, rule out 
malabsorption with tropical or non-tropical sprue.  A 
September 1994 VA treatment report also shows a diagnostic 
impression of "(Persian) Gulf intestinal disease."

Medical reports dated from May 1994 to December 1994 show 
that the veteran was treated for a skin lesion on the upper 
exterior of his left arm.  The lesion was described as being 
faint.  The examiner commented that it was not his medical 
opinion that the lesion observed was part of a Gulf War 
problem.

A private medical report, dated in August 1995, of a biopsy 
of tissue samples taken from the veteran's sigmoid colon and 
small intestine shows inconclusive findings as the tissue 
samples were deemed inadequate for diagnosis due to poor 
preservation.

An October 1995 medical report shows an impression of 
"Service-connected, (Persian) Gulf, irritable bowels, 
colitis, skin lesions, weight loss, and depression."  

The report of an abdominal echogram which was conducted in 
November 1995 shows that the veteran had a normal 
hepatobiliary tree.  

In February 1996, VA ordered a tissue biopsy of the veteran's 
skin lesions on his right cheek.  The provisional, pre-biopsy 
diagnosis was probable early superficial basal cell 
epithelioma, right cheek, of 3 - 4 months duration.  In March 
1996, he underwent topical skin surgery for biopsy of skin 
lesions on his right cheek and right upper chest.  The report 
of this examination shows that he had a crusted, 
hyperkeratotic papule on his right cheek, a patch of 
erythematous scaling with peripheral hyperpigmentation on his 
right upper chest, and a hyperpigmented macule with slight 
peripheral erythema and scaling on his left upper arm, along 
with scattered erythema, scaling patches, and marked xerosis.  
Following lab testing of the biopsy specimens, the diagnoses 
were basal cell carcinoma with focal keratotic 
differentiation, right cheek, and superficial basal cell 
carcinoma, right upper chest.  An additional report, dated in 
March 1996, also shows an assessment of basal cell 
epithelioma of the left arm. 

A report dated in 1996 (the month was unclear) shows that the 
veteran had a history of skin cancers removed from his right 
cheek and right shoulder.  The report, which dealt primarily 
with his gastrointestinal complaints, shows a diagnostic 
impression of "Gulf MIRDS is confined to his GI 
(gastrointestinal) tract at this time."  (The abbreviation 
"MIRDS" was not explained.)  A March 1996 report shows 
treatment for the veteran's skin and digestive system 
complaints and show diagnoses of "Gulf irritable bowel 
syndrome" and skin cancer. 

The report of an August 1997 VA skin examination shows that 
the veteran reported having skin lesions on his left upper 
arm and right chest from the time of his service in Southwest 
Asia, and thereafter a subsequent development of a lesion on 
his right cheek.  He also reported that he had developed an 
area of raw redness on his left cheek.  He presented a 
history of prior cryotherapy treatment of his left arm for 
what the examiner presumed to have been actinic keratosis.  A 
prior skin tissue biopsy of his right chest lesion and right 
cheek lesion were noted to show basal cell carcinoma.  
Physical examination revealed the presence of a 3.0-
centimeter linear surgical scar of the right cheek, a 5.0-
millimeter pearly, erythematous papule on his left upper arm, 
a 4.0-millimeter pink, flat scar on his right anterior chest, 
and an erythematous, ill-defined macule on his left cheek.  
The diagnostic impression was biopsy-proven basal cell 
carcinoma of the right anterior chest and right cheek, 
presumed actinic keratosis on the left upper arm which the 
examiner remarked to appear suspicious for a basal cell 
carcinoma, and actinic keratosis, left cheek.

The report of an August 1997 VA intestinal shows that the 
veteran reported a history of one bowel movement per day 
prior to serving in Southwest Asia, and then after returning 
home he had markedly altered bowel habits, with frequent 
bowel movements occurring 6 - 7 times per day, and diarrhea, 
loose stools, and flatulence.  He also reported experiencing 
occasional fecal incontinence and having weight fluctuations 
of up to 10 pounds within the prior 2 - 3 month period, with 
150 pounds being his greatest weight in the past year.  He 
reported having to avoid eating dairy products and certain 
foods such as wheat, whole grains, grapes, strawberries, 
bananas, and red meat, and that his symptoms were aggravated 
after drinking beer.  The examining physician noted that 
prior random biopsies and a colonoscopy that were performed 
in September 1995 were normal.  Physical examination revealed 
no abnormalities and the examiner commented that the veteran 
not appear anemic or malnourished.  The impression was that 
the veteran had partial lactose intolerance which partially 
explained, but did not fully explain his chronic diarrhea.

VA medical treatment reports for the period from May 1998 to 
December 1998 show that in August 1998 the veteran appeared 
for a follow-up examination and reported that he felt well 
except for his only complaint of frequency of stool, with up 
to 6 bowel movements per day.  He reported that he continued 
to work and denied having abdominal cramps, though he had 
occasional bloating but no other symptoms.  He reported that 
he was not taking any medications except occasionally some 
Metamucil.  He admitted that there were a number of dietary 
factors which could aggravate his condition, but that he 
still found it very difficult to get his number of bowel 
movements down to just one per day, which he felt was his 
normal number prior to service in Southwest Asia.  His 
medical history included regular dermatological consultation 
for multiple basal cell carcinomas in the past.  On physical 
examination, his abdomen was soft and non-tender, and with no 
organomegaly.  Examination of his skin revealed no new 
lesions suspect for malignancy.  The diagnostic impression 
was irritable bowel syndrome.

A September 1998 VA dermatology treatment report shows that 
the veteran was status-post excision of a basal cell 
carcinoma of his right chest and left shoulder, and that no 
new lesions were found on examination.  There was also no 
evidence of basal cell carcinoma at the surgical sites of his 
left cheek, right chest, and left chest, or from his waist 
up.  Dry skin was observed on clinical evaluation.  The 
assessment was history of basal cell carcinoma with no 
evidence of recurrence, and xerosis.  

A December 1998 VA treatment report shows that the veteran 
appeared for a medical check up.  At the time of this 
examination, the veteran stated that that he was doing well 
and presented no specific complaints.  On review of his 
systems, he reported having a good appetite and stable weight 
and energy level.  He denied having abdominal pain, melena, 
and constipation, but admitted to symptoms of multiple loose 
bowel movements after meals.  His past medical history was 
significant only for basal cell carcinoma of the skin, 
status-post several excisions at his chest, shoulder, and 
right cheek, and multiple bowel movements with normal 
findings on esophagogastroduodenoscopy and colonoscopy 3 
years previously and possible irritable bowel syndrome.

II.  Analyses

Initially, the Board finds the veteran's claims of 
entitlement to service connection for a gastrointestinal 
disorder and a skin disorder due to undiagnosed illness to be 
well grounded, pursuant to the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. 
§ 3.317, and VAOPGCPREC 4-99 (May 3, 1999).  Specifically, 
the veteran has submitted evidence which establishes that he 
had active military service in the Southwest Asia Theater of 
Operations from January 9, 1991, to May 19, 1991, concurrent 
with the Persian Gulf War; he has presented personal and lay 
witness testimony of manifestation of undiagnosed illness 
manifest by skin rash and diarrhea symptoms during deployment 
in Southwest Asia; he has presented objective medical 
indications of chronic disability to a degree of 10 percent 
or more not later than December 31, 2001; and his lay 
statements and those of his witnesses, combined with the 
statements of his treating physicians are sufficient to 
provide a nexus between chronic disability and the claimed 
undiagnosed illness.  The claims are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), in that they are not inherently implausible.  
The Board finds that all relevant evidence necessary for 
adjudication of the claims on appeal has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
Theater of Operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: 

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from 
an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided 
that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not 
later than December 31, 2001; and 
(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis. 
(2)	For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable 
of independent verification. 
(3)	For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest. 
(4)	A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, 
or symptomatology are similar. 
(5)	A disability referred to in this section 
shall be considered service- connected for 
purposes of all laws of the United States. 
(b)	For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the respiratory 
system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under this 
section: 
(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf 
War; or 
(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia Theater of Operations during 
the Persian Gulf War and the onset of the illness; 
or 
(3)	if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War. 
(2)	the Southwest Asia Theater of Operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1998).

The veteran's service medical records show that his skin and 
gastrointestinal system were clinically normal on medical 
examination during his first period of active duty from 
August 1965 to August 1968, that it was normal on quadrennial 
examinations conducted during his non-active military reserve 
service 1982 to 1990, and that it was normal during his 
active service from November 1990 to June 1991.  In April 
1991, he was medically examined on demobilization and release 
from active duty.  The report of this examination shows that 
he had normal skin and a normal abdomen and viscera, though 
with the notation that he had reported having chronic 
indigestion prior to deployment to Southwest Asia, which he 
self-treated with nonprescription antacid tablets.  He denied 
having skin disease, frequent indigestion, and stomach, 
liver, or intestinal trouble on the medical history 
questionnaire which accompanied the April 1991 examination.  
On each medical history questionnaires which accompanied the 
aforementioned National Guard examinations, the veteran 
acknowledged having piles or rectal disease, though 
examination of his anus and rectum was normal on each 
evaluation.  On an April 1991 Southwest Asia demobilization 
medical evaluation questionnaire, the veteran denied having 
stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements.  However, he made no response, either in the 
negative or the affirmative, with regard to a question which 
inquired whether or not he had any rash, skin infection, or 
sores.  

(a.)  Entitlement to service connection for a 
digestive system condition, characterized by 
diarrhea and frequency of daily bowel movements, 
due to undiagnosed illness.

As previously discussed, the veteran's claim concerning 
service connection for a digestive system symptoms as 
manifestations of an undiagnosed illness is well-grounded.  
He has presented a plausible claim.  See 38 U.S.C.A. § 5107.  
However, in order to establish such a claim, the criteria 
provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests.  Though the 
service medical records show no diagnosis or treatment of the 
veteran for a chronic gastrointestinal disability during his 
first period of active duty from August 1965 to August 1968, 
or during active duty in the Gulf War from November 1990 to 
June 1991, his post-service private and VA medical records in 
the claims file indicate that he was treated on several 
occasions for gastrointestinal complaints manifest by 
diarrhea and increased frequency of bowel movements after 
returning from service in Southwest Asia.  Though a 
definitive diagnosis of his gastrointestinal disability was 
not initially discerned during his initial treatments, the 
evidence now shows that the veteran's problem has been 
diagnosed as irritable bowel syndrome and lactose 
intolerance.  Thus, since the veteran's gastrointestinal 
symptoms have been clinically diagnosed, he is not entitled 
to service connection for gastrointestinal symptoms as 
manifestations of an undiagnosed illness under 38 U.S.C.A. § 
1117 (West 1991 and Supp. 1998) and 38 C.F.R. § 3.317 (1998).

(b.)  Entitlement to service connection for a skin 
condition, characterized by a rash and topical 
skin of the chest and left shoulder, due to 
undiagnosed illness.

The veteran's claim concerning service connection for 
dermatological symptoms as manifestations of an undiagnosed 
illness is well-grounded.  He has presented a plausible 
claim.  See 38 U.S.C.A. § 5107.  However, in order to 
establish such a claim, the criteria provide, in pertinent 
part, that the illness not be attributable to any known 
clinical diagnosis by history, physical examination and 
laboratory tests.  Though the service medical records show no 
diagnosis or treatment of the veteran for a chronic skin 
disorder during his first period of active duty from August 
1965 to August 1968, or during active duty in the Gulf War 
from November 1990 to June 1991, his post-service private and 
VA medical records in the claims file indicate that he was 
treated on several occasions for dermatological complaints 
manifest by rash and skin lesions on his chest and left 
shoulder after returning from service in Southwest Asia.  
(The veteran alleges that he was treated for a skin rash by a 
"Dr. Griswold" on May 21, 1991, while at Fort Indian Town 
Gap; however, a review of the evidence shows that while the 
veteran was, in fact, treated by Dr. Griswold on the date he 
specified, there is no mention in these treatment reports of 
a rash.)  The evidence now shows that the veteran's 
dermatological problem has been diagnosed as basal cell 
epithelioma, basal cell carcinoma, and actinic keratosis.  
Thus, since the veteran's dermatological symptoms have been 
attributed to a clinical diagnosis, he is not entitled to 
service connection for dermatological symptoms as 
manifestations of an undiagnosed illness under 38 U.S.C.A. § 
1117 (West 1991 and Supp. 1998) and 38 C.F.R. § 3.317 (1998).  


ORDER

Entitlement to service connection for gastrointestinal 
symptoms, characterized by diarrhea and frequency of daily 
bowel movements, as manifestations of an undiagnosed illness, 
is denied.

Entitlement to service connection for a skin condition, 
characterized by a rash and topical skin lesions of the chest 
and left shoulder, as manifestations of an undiagnosed 
illness is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

